                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                     )         CASE NO. 1:19CR113
                                              )
                       Plaintiff,             )         JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
DIABLO D. TATE,                               )         OPINION AND ORDER
                                              )
                       Defendant.             )

CHRISTOPHER A. BOYKO, J.:

       This matter comes before the Court upon the Motion (Doc. 11) of Defendant Diablo Tate

to Suppress evidence seized from his residence because the search violated the Fourth

Amendment. For the following reasons, the Court DENIES Defendant’s Motion.

                                    I. BACKGROUND FACTS

       On August 29, 2018, neighbors notified the Euclid Police Department about “suspicious

drug activity” occurring at 19051 Genesee Avenue, Euclid, Ohio (the “Property”). The

neighbors specifically complained of the constant traffic of persons going into the house and

exiting a short time later. Finally, the neighbors identified the owner of the Property as

Defendant.

       Police then began to corroborate the information. On September 24, 2018, detectives

                                                  -1-
conducted a trash pull from the Property. From the trash pull, investigators uncovered drug

packaging material, seven vacuum-sealed bags with marijuana residue, marijuana stems, five

marijuana roaches and various paperwork and packaging material bearing Defendant’s name.

       During the last week of September 2018, police conducted surveillance of the Property.

They observed vehicle traffic during the early morning hours at the address. The occupants of

the vehicles would enter the Property and return to their cars soon after. Based on the training

and experience of the detectives, this activity was consistent with drug trafficking.

       On October 1, 2018, investigators conducted a second trash pull. The second trash pull

produced miscellaneous mail to Defendant, three vacuumed-sealed bags with marijuana residue,

three marijuana roaches and a plastic bag containing edible marijuana cookies.

       In addition to surveilling the Property and the two trash pulls, police reviewed public

records. They determined the Property is owned by Ms. Tate-Burton. Authorities also

determined Defendant had a lengthy criminal record involving drug and weapon convictions.

Furthermore, Defendant had an outstanding warrant with the Cleveland Heights Police

Department.

       Based on the above, Detective Alcantara submitted his Affidavit for Search Warrant (the

“Affidavit”) and applied for a search warrant for the Property. A Cuyahoga County Judge

granted the Search Warrant on October 3, 2018.

       On June 28, 2019, Defendant filed his Motion to Suppress the evidence authorities

obtained after executing the Search Warrant. Defendant argues that the facts alleged in the

Affidavit did not establish probable cause to search the Property and that the good faith

exception to the exclusionary rule is inapplicable. The Government disagrees with Defendant on


                                                -2-
both points.

                                    II. LAW AND ANALYSIS

       A.       Standard of Review

       The Fourth Amendment to the United States Constitution states:

            The right of the people to be secure in their persons, houses, papers and
            effects, against unreasonable searches and seizures, shall not be violated, and
            no Warrants shall issue, but upon probable cause, supported by Oath or
            affirmation, and particularly describing the place to be searched, and the
            persons or things to be seized.

U.S. CONST. amend. IV.

       “Probable cause is defined as reasonable grounds for belief, supported by less than prima

facie proof but more than mere suspicion,” and exists “when there is a ‘fair probability,’ given

the totality of the circumstances, that contraband or evidence of a crime will be found in a

particular place.” United States v. Lattner, 385 F.3d 947, 951 (6th Cir. 2004), cert. denied, 543

U.S. 1095 (2005) (citations omitted).

       In Illinois v. Gates, the Supreme Court announced the basic standard for determining

whether an affidavit establishes probable cause to issue a search warrant:

            The task of the issuing magistrate is simply to make a practical, common-
            sense decision whether, given all the circumstances set forth in the affidavit
            before him [or her], ... there is a fair probability that contraband or evidence
            of a crime will be found in a particular place. And the duty of the reviewing
            court is simply to ensure that the magistrate had a substantial basis for
            concluding that probable cause existed. (Emphasis added).

462 U.S. 213, 238-39 (1983); see also United States v. Helton, 314 F.3d 812, 819 (6th Cir.

2003); United States v. Davidson, 936 F.2d 856, 859 (6th Cir. 1991).

       A probable cause finding “should be paid great deference by reviewing courts.” Gates,

462 U.S. at 236. However, reviewing courts must ensure that the issuing magistrate or judicial

                                                  -3-
officer did “not serve merely as a rubber stamp for the police.” United States v. Leon, 468 U.S.

897, 914 (1984) (quoting Aguilar v. Texas, 378 U.S. 108, 111 (1964)). Further, reviewing courts

“will not defer to a warrant based on an affidavit that does not ‘provide the magistrate with a

substantial basis for determining the existence of probable cause.’” Id. at 915 (quoting Gates,

462 U.S. at 239).

       A reviewing court assesses probable cause by focusing only on the four corners of the

affidavit. United States v. Weaver, 99 F.3d 1372, 1378 (6th Cir. 1998) (citing Whitley v.

Warden, 401 U.S. 560, 564-65 (1971)); United States v. Hatcher, 473 F.2d 321, 323 (6th Cir.

1973) (“In determining that sufficiency [of the affidavit] we are concerned only with statements

of fact contained in the affidavit”).

       B.      Affidavit for Search of 19051 Genesee Avenue

       The County Judge had a substantial basis for concluding that probable cause existed in

issuing the warrant for a search of the Property. Defendant does not dispute the material facts in

the Affidavit.1 Rather, he argues that the evidence uncovered as a result of the two trash pulls is

insufficient to establish probable cause to search the Property. However, because Defendant

focuses solely on two paragraphs of the Affidavit instead of the totality of the facts that reflect

the police’s further investigation, Defendant’s argument fails.

       It is well established in the Sixth Circuit that “drug paraphernalia recovered from a trash


       1
         Defendant briefly cites Franks v. Delaware, 438 U.S. 154 (1978) for the proposition
that a defendant may challenge the truthfulness of an affidavit. Under Franks however,
Defendant bears a heavy burden. United States v. Bennett, 905 F.2d 931, 934 (6th Cir. 1990).
Defendant must “point to specific false statements that...were made intentionally or with reckless
disregard for the truth.” Id. (citing Franks, 438 U.S. at 171). Defendant did not point to any
such statement in the Affidavit. Since Defendant has not made this threshold, any Franks
challenge Defendant may have asserted fails.

                                                 -4-
pull establishes probable cause to search a home when combined with other evidence of the

resident’s involvement in drug crimes.” United States v. Abernathy, 843 F.3d 243, 251-52 (6th

Cir. 2016) (emphasis added). Generally, there are few circumstances where trash pull evidence,

standing alone, can establish probable cause to search a home. Id. at 256-57 (holding that

marijuana roaches and drug-laced plastic bags found in trash were insufficient, standing alone, to

create probable cause to search the residence).

       Here, the Affidavit sets forth “other evidence” of Defendant’s involvement in drug

crimes. The Affidavit states neighbors complained of “suspicious drug activity,” where “there

was a constant traffic of persons” to and from the Property. Investigators confirmed this

complaint during their own surveillance of the Property, as they observed vehicle and pedestrian

traffic at the Property during the early morning. The Affidavit sets forth Detective Alcantara’s

credentials and states, that in his experience, this heavy flow of traffic is consistent with drug

trafficking. Finally, Defendant has prior drug and weapon-related convictions as set forth in the

Affidavit.

       The above facts, coupled with the trash pull evidence of drug trafficking and Defendant’s

residency at the Property, constitute “other evidence” to connect Defendant to drug trafficking.

See United States v. Robinson, 332 Fed. App’x 290, 295 (6th Cir. June 12, 2009) (evidence that

neighbors complained about drug trafficking, defendant lived on the property and had prior drug

convictions, and that the drug evidence was found during trash pull established probable cause to

search residence). Accordingly, based on the totality of circumstances provided, the County

Judge had a substantial basis to conclude there was probable cause to issue the Search Warrant.

                                        III. CONCLUSION


                                                  -5-
       The Court holds that the County Judge had a substantial basis for concluding that

probable cause existed to search the Property for evidence of drug trafficking. The Affidavit

described not only the drug paraphernalia from two trash pulls, but additionally other evidence

of Defendant’s involvement in drug crimes. Therefore, the Court DENIES Defendant’s Motion.

(Doc. 11).

       IT IS SO ORDERED.

                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: July 11, 2019




                                               -6-
